DETAILED ACTION
Applicant’s response, filed 20 July 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected. 
Claims 1, 8, and 15 are objected to.

Priority
The effective filing date of the claimed invention is 03 Nov. 2017.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claims 1, 8, and 15 recite “…wherein comparing the plurality of paired-end metagenomic reads to gene sequences comprises iteratively splitting reads until one or more read matches are identified…”. To increase clarity that the “gene sequences” refers to the gene sequences of the genomic database recited earlier in the claims, the claims should be amended to recite “…wherein comparing the plurality of paired-end metagenomic reads to the gene sequences comprises iteratively splitting…”.
Claim 8 recites “…storing program instructions for execution by the processing circuit for performing a method, the processing circuit in communication with a sequencer, the method comprising:….”, which is a grammatical error and should include an “and” after “a sequencer” to recite “…for performing a method, the processing circuit in communication with a sequencer, and the method comprising:….”.
 Appropriate correction is required.

Claim Interpretation
Claims 1, 8, and 15 recite “…wherein comparing the plurality of paired-end metagenomic reads to gene sequences comprises iteratively splitting reads until one or more read matches are found”. In light of Applicant’s specification at para. [0037] and based on the plain meaning of the verb “splitting”, the limitation is interpreted to mean that the comparing comprises iteratively splitting a read into two or more parts, such that on the second iteration each part of the read is split again (e.g. producing at least for or more parts of the original read), and that this iterative splitting is performed on multiple reads. 
Claims 2, 9, and 16 recite “a target content identifier”. Applicant’s specification at para. [0051] provides examples of a target content identifier, including an identification of a taxonomy, nucleic acid sequence, and/or set of nucleic acid sequences associated with content sought to be avoided in a given sample”. Accordingly, a target content identifier is interpreted to mean an identifier associated with content in a given sample.
Claim 8 recites a “computer readable storage medium”. The specification discloses the computer readable storage medium “is not to be construed as being transitory signals, per se…”, and further provides examples of non-transitory computer readable storage medium [0063]. Therefore the computer readable storage medium is interpreted to be a non-transitory computer readable storage medium.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 1-20 under 35 U.S.C. 112(a) in the Office action mailed 20 April 2022 has been withdrawn in view of claim amendments received 20 July 2022.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-20 under 35 U.S.C. 112(b) in the Office action mailed 20 April 2022 has been withdrawn in view of claim amendments received 20 July 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portion herein is necessitated by claim amendment. This rejection is newly recited and necessitated by claim amendment.
Claims 1, 8, and 15, and claims dependent therefrom, are indefinite for recitation of “….comparing the plurality of paired-end metagenomic reads to gene sequences of a genomic database….to identify a set of read matches…, and wherein comparing the plurality of paired-end metagenomic reads to gene sequences comprises iteratively splitting reads until one or more read matches are identified…”. It is unclear if the claims intend to require identifying a set of read matches (i.e. a plurality of read matches) or if the claims only intend to require identifying one or more read matches. That is, it is unclear if multiple read matches are intended to be required or if only one read match can be determined. If Applicant intends to require that multiple read matches are determined, then it is further unclear if the limitation “iteratively splitting reads until one or more read matches are identified” is intended to require identifying one or more read matches for each paired-end metagenomic read, or iteratively splitting reads until the set of read matches are identified. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to mean that a set of read matches are identified, and one or more read matches are identified for each read of the plurality of paired-end metagenomic reads. 

Response to Arguments
Applicant's arguments filed 20 July 2022 regarding 35 U.S.C. 112(b) at pg. 10, para. 3 to 11, para. 2, have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 101
The rejection of claims 1-20 under 35 U.S.C. 101 in the Office action mailed 20 April 2022 has been withdrawn in view of claim amendments received 20 July 2022. 
Independent claims 1, 8, and 15 recite the additional element of “comparing the plurality of paired-end metagenomic reads to gene sequences of a genomic database comprising genomes from multiple organisms to identify a set of read matches comprising matching portions between a portion of the plurality of paired-end metagenomic reads and the plurality of gene sequences, wherein the matching portions comprises varying read lengths without the use of overlapping k-mers of predefined length, and wherein comparing the plurality of paired-end metagenomic reads to gene sequences comprises iteratively splitting reads until one or more read matches are identified”. Accordingly, claims 1, 8, and 15 involve mapping portions of reads of varying lengths to a database comprising genomes from multiple organisms without the use of overlapping k-mers of a predefine length and by iteratively splitting reads until one or more matches are found. This process for mapping reads to a genomic database comprising multiple genomes an additional element of the claim because mapping reads to multiple genomes is too complex to be practically performed in the mind, and therefore does not recite a mental process or any other judicial exception. Furthermore, the specific process for mapping the reads to the genomic database by finding matching portions of varying read lengths without the user of non-overlapping k-mers of pre-defined length and by iteratively splitting reads is not well-understood, routine, and conventional.  

Claim Rejections - 35 USC § 103
The previous rejections of claims 1-20 under 35 U.S.C. 103 in the Office action mailed 20 April 2022 has been withdrawn in view of claim amendments received 20 July 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (Kraken: ultrafast metagenomic sequence classification using exact alignments, 2014, Genome Biology, 15(R46), pg. 1-12; cited in IDS; previously cited) in view of Minikel (Forward and Reverse Reads in paired-end sequencing, 2012, CureFFI, pg. 1-8; previously cited), Osborne et al. (CA 2977548 A1; Pub. Date: 2016 Oct. 27; previously cited), and Wood et al. (herein after Xu et al.) (X-MATE: a flexible system for mapping short read data, 2011, Bioinformatics, 27(4), pg. 580-581, supplementary; newly cited). This rejection is newly recited and necessitated by claim amendment. 
Regarding claims 1, 8, and 15, Wood et al. shows a method for metagenomic sequence classification, Kraken, which includes the following steps. 
Wood et al. shows receiving paired-end metagenomic reads from saliva samples (pg. 5, col. 2, para. 3; pg. 11, col. 2, para. 3-4, e.g. reads from the Human Microbiome Project are paired-end reads), and comparing the paired-end metagenomic reads to gene sequences of a database comprising genomes from multiple organisms to identify a set of read matches comprising matching portions between the paired-end metagenomic reads and the gene sequences (pg. 2, Col. 1, Par. 3; pg. 8, Col. 2, Par. 2-3; Figure 1, e.g. K-mer to LCA mapping in pre-computed database; pg. 11, col. 2, para. 2, e.g. database made from complete bacterial, archaeal, and viral genomes).
Wood et al. shows, for each read with matching portions identifying a node for each matching portion in a taxonomy tree, wherein at least two nodes are identified (Figure 1, e.g. each matching portion in the read is mapped to a node in a taxonomy tree).
Wood et al. shows generating a weight for each of the nodes, each weight associated with an associated node (i.e. a probabilistic score for each node) (Fig. 1; pg. 8, col. 1, para. 3, e.g. a probabilistic score is assigned to each matching portion of the read match), wherein a first region of a metagenomic is associated with a first probabilistic score and a second region of the metagenomic read is associated with a second probabilistic score (Figure 1, e.g. see red k-mer mapped to red-node and orange k-mer mapped to orange node, wherein the two k-mers are different regions of a read). 
Wood et al. shows classifying the metagenomic read based on the highest scoring root-to-leaf path in the taxonomy tree by calculating the sum of all node weights (e.g. each node matched to a k-mer/portion of a read) in each path and choosing the path with the maximum score (i.e. the subset of all nodes within this maximum path are selected) (pg. 8, col. 1, para. 3; Figure 1); thus, Wood et al. shows selecting the more probable regions of the read from the less probable region for read classification (Figure 1, e.g. purple -> blue -> orange path is selected and used for classification and red node is not used for classification).
Wood et al. shows outputting a plurality of labels (i.e. identifications) each with a final score (i.e. final probabilistic score) (Figure 1; pg. 8, col. 1, para. 3-4 and col. 2, para. 1).
Regarding claims 2, 9, and 16, Wood et al. shows assigning (i.e. receiving) the label corresponding to the leaf of the highest scoring root-to-leaf path) (i.e. a target content identifier) (Figure 1; pg. 8, col. 1, para. 3-4 and col. 2, para. 1).
Regarding claims 3, 10, and 17, Wood et al. shows using (i.e. receiving) a lower bound of 0.65 for genus-level confidence (i.e. a tolerance threshold for the target content) (pg. 2, col. 2, para. 3). Wood et al. further shows confidence scores can be compared to the lower bound (pg. 2, col. 2, para. 4) and Wood et al. shows generating classifications (i.e. a positive content result) based on determining that the confidence score is above the lower bound (i.e. exceeds the associated tolerance threshold) (pg. 2, col. 2, para. 4).
Regarding claims 5, 12, and 19, Wood et al. shows the metagenomic reads were derived from human saliva (i.e. a human fluid sample).
Regarding claims 7 and 14, Wood et al. shows repeating the method, which includes identifying a set of read matches comprising matching portions between a portion of the plurality of paired-end reads and the gene sequences (Table 1; pg. 8, col. 1, para. 3), with various confidence thresholds and assessing the precision (i.e. accuracy) of the classifications, and using the confidence threshold associated with the highest precision (pg. 10, col. 2, para. 2).

Wood et al. does not show the following limitations:
Regarding claims 1, 8, and 15, Wood et al. does not explicitly show a computer readable storage medium with instructions for the method and a processor in communication with memory. However, Wood et al. shows that the method (e.g. Kraken) is written in software (pg. 11, col. 2, para. 4), which necessarily requires a suitably programmed computer with a processor in communication with memory and a computer readable storage medium with instructions for the method. Furthermore, broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04.

Regarding claims 1, 8, and 15, Wood et al. does not explicitly show performing, by a processor, a sequencing routine to sequence a sample to generate a plurality of paired-end metagenomics reads.. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Osborne et al.
Regarding claims 1, 8, and 15, Osborne et al. shows a method system for taxonomic classification (para. [0002]), which includes a system comprising a processor in communication with a sequencer that performs sequencing reactions to produce sequencing data ([0015]; Claims 66-67).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Wood et al. to have used a processor in communication with a sequencer to sequence a sample and performed a sequencing routine to generate the sequencing reads, as shown by Osborne et al. ([0015]; Claims 66-67). One of ordinary skill in the art would have been motivated to combine the methods of Wood et al. and Osborne et al. to provide the sequencing data required by the method of Wood et al. (pg. 5, col. 2, para. 3). This modification would have had a reasonable expectation of success because Wood et al. shows the method is implemented via computer (pg. 11, col. 2, para. 4), which can be configured to communicate with a sequencer, as shown by Osborne ([0015]; Claims 66-67).

Regarding claims 1, 8 and 15, Wood et al. does not show that the matching portions comprise varying read lengths without the use of overlapping k-mers of predefined length., and wherein comparing the plurality of paired-end metagenomic reads to gene sequences comprises iteratively splitting reads until one or more read matches are identified. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Xu et al.
Regarding claims 1, 8, and 15, Xu et al. discloses a method for mapping DNA read data (Abstract; Table 1), which comprises constructing an index of a reference sequences (i.e. a database of gene sequences) (Suppl., pg. 11, last para.), and then finding matches of various lengths between a query read and the reference index by aligning the read to the reference, and if the read fails to align, iteratively truncating the read (i.e. splitting the read) and performing the alignment with the truncated read until a match is found (pg. 580, col. 1, para. 2; Suppl. pg. 4, para. 1, Suppl. Figure 1, e.g. if a tag fails to align the tag is truncated and the process is repeated). Xu et al. further discloses that quality profiles for the mapped reads show that the reads mapping at shorter lengths do so because the truncated section contains poorer quality sequence, and that this recursive mapping procedure increases the mapped data yield while maintaining mapping specificity (pg. 580, col. 1, para. 2).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of comparing the metagenomic reads to gene sequences of a genomic database of Wood et al. to have identified read matches comprising matching portions of varying lengths without the use of overlapping k-mers of predefined length and by iteratively splitting reads until one or more read matches are identified, as shown by Xu et al. (pg. 580, col. 1, para. 2; Suppl. pg. 4, para. 1; Suppl. Figure 1). One of ordinary skill in the art would have been motivated to combine the methods of Wood et al. and Xu et al. in order to remove poor quality sequences from the reads, thus increasing mapping data yield while maintaining mapping specificity, as shown by Xu et al. (pg. 580, col. 1, para. 2). This modification would have had a reasonable expectation of success because the method of Wood et al. utilizes matching portions of reads and a target/reference sequence, and thus the method of identifying matching portions between two sequences of Xu et al. would have been applicable to the method of Wood et al. 

Further regarding claims 1, 8, and 15, Wood et al. does not show filtering the set of read matches by retaining only those read matches where the matching portions have a same defined orientation, the predefined orientation comprising inward from 5’ and 3’ ends of a paired-end read. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Minikel.
Regarding claims 1, 8, and 15, Minikel overviews forward and reverse reads in paired-end sequencing, and shows that if conventional paired-end sequence is used, reads are supposed to align in a forward-reverse (FR) position so they are pointed toward each other (i.e. face inward), and if they instead align RF (i.e. they are pointing away from another), FF, or RR, this indicates the reads aligned incorrectly (pg. 2, para. 1-3). Minikel further shows flagging read pairs that don't align FR as "not a proper pair", which shows filtering matches based on the orientation of each match.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identification of the plurality of associated nodes, shown by Wood et al., to have filtered matches based on the orientation of each match, wherein the orientation comprises inward from the ends of the paired-end reads, as shown by Minikel et al. (pg. 2, para. 1-3). One of ordinary skill in the art would have been motivated to combine the methods of Wood et al. and Minikel et al. to remove incorrectly aligned reads when using paired-end read data, as shown by Minikel et al. (pg. 2, para. 1-3). This modification would have had a reasonable expectation of success because Wood et al. also uses paired-end read data (pg. 11, col. 2, para. 2-3), such that the method of Minikel et al. is applicable to the sequencing reads of Wood et al.

Regarding claims 3, 10, and 17, Wood et al. does not explicitly show that the lower bound (i.e. tolerance threshold) and using the lower bound to generate a classification of the target content if the final probability score exceeds the threshold is used in the Kraken method. However, Wood et al. shows discarding classifications below the lower bound can be used to discard low-confidence predictions and improve accuracy (pg. 2, col. 2, para. 4).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Kraken method of Wood et al. to have used a tolerance threshold for the target content identifier, compared the final probability score for the target content to the associated tolerance threshold, and determining a positive classification if the final probability score is higher than the tolerance threshold, as shown by Wood et al. (pg. 2, col. 2, para. 4). One of ordinary skill in the art would have been motivated to combine the various methods disclosed by Wood et al. in order to discard low-confidence predictions and improve accuracy of the Kraken method, as shown by Wood et al. (pg. 2, col. 2, para. 4). This modification would have had a reasonable expectation of success because Wood et al. shows Kraken also uses final probability scores (e.g. a confidence score), which could be similarly filtered by a threshold. 

Regarding claims 7 and 14, Wood et al. does not explicitly show that the repeating the step of identifying a set of read matches comprising matching portions between a portion of the plurality of paired-end reads and the plurality of gene sequences until a threshold accuracy is achieved is used in the Kraken method. However, Wood et al. shows that adjusting the confidence threshold and repeating the procedure resulted in an increased sensitivity and precision of classification (pg. 10, col. 2, para. 2).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Kraken method of Wood et al. to have repeated the comparison of the plurality of metagenomic reads to the genomic database until a threshold accuracy is achieved, as shown by Wood et al. (pg. 10, col. 2, para. 2). One of ordinary skill in the art would have been motivated to combine the various methods of Wood et al. to improve the sensitivity and precision of the classifications in the Kraken method by determining an appropriate threshold, as shown by Wood et al. (pg. 10, col. 2, para. 2).  This modification would have had a reasonable expectation of success because one of ordinary skill in the art would be capable of repeating the Kraken method already shown by Wood et al. 
Furthermore, repeating the method shown by Wood et al. until a desired (i.e. threshold) accuracy is achieved amounts to routine experimentation which is not sufficient to distinguish over the prior art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II. A. Therefore the invention is prima facie obvious.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. in view of Minikel, Osborne et al. ,and Xu et al., as applied to claims 1, 8, and 15 above, and further in view of Koslicki et al (MetaPalette: a k-mer Painting Approach for Metagenomic Taxonomic Profiling and Quantification of Novel Strain variation, 2016, mSystems, 1(3):e00020-16; pg. 1-18; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 4, 11, and 18, Wood et al. in view of Minikel, Osborne, and Xu et al., as applied to claims 1, 8, and 15 above, does not show comparing a second portion of the plurality of metagenomic reads to the genomic database; identifying, by the processor, a second plurality of associated nodes; and generating, by the processor, a supplemental probabilistic score for each of the second plurality associated nodes per metagenomic read. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Koslicki et al. 
Regarding claims 4, 11, and 18, Koslicki et al. shows a method for metagenomic profiling which includes using multiple k-mer sizes of the sample DNA (i.e. more than one portion) and reference database (pg. 2, para. 4-5; pg. 5, para. 2-4; pg. 6, para. 2; FIG 1, FIG 4). Koslicki et al. further shows that using more than one k-mer length allows one to distinguish between an organism that is identical to e reference organism at a low frequency and an organism that is distantly related to the reference organisms at a higher frequency (pg. 5, para. 2; pg. 11, para. 7).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method, computer program product, and system made obvious by Wood et al. in view of Minikel, Osborne et al., and Xu et al., as applied to claims 1, 8, and 15 above, to have repeated the steps shown by Wood et al. of comparing reads to the genomic database, identifying associated nodes, and generating a second probabilistic score for the nodes, for a second k-mer size (i.e. portion), as shown by Koslicki et al. (pg. 2, para. 4-5; pg. 5, para. 2-4; pg. 6, para. 2; FIG 1, FIG 4). One of ordinary skill in the art would have been motivated to combine the methods of Wood et al. Minikel, Osborne et al., and Xu et al. with the method of Koslicki et al., to distinguish between an organism that is identical to the reference organism at a low frequency and an organism that is distantly related to the reference organisms at a higher frequency, as shown by Koslicki et al. (pg. 5, para. 2; pg. 11, para. 7). This modification would have had a reasonable expectation of success because one of ordinary skill in the art would have been capable of repeating the process shown by Wood et al, and because Wood et al shows the value for k for the k-mers is user-modifiable (pg. 2, col. 2, para. 1). Therefore, the invention is prima facie obvious.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. in view of Minikel, Osborne et al., and Xu et al., as applied to claims 1, 8, and 15 above, and further in view of Karlsson et al. (Gut metagenome in European women with normal, impaired and diabetic glucose control, 2013, Nature, 498, pg. 99-102; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 6, 13, and 20, Wood et al. shows building a metagenomic profile based on the saliva microbiome reads (i.e. metagenomic reads). (Figure 4; pg. 5, col. 2, para. 3 to pg. 6, col. 1, para. 1).
Regarding claims 6, 13, and 20, Wood et al. in view of Minikel, Osborne et al., and Xu et al., as applied to claims 1, 8, and 15 above, does not explicitly show comparing the metagenomic profile to a pre-determined baseline profile; and identifying, by the processor, an unexpected community variation based at least in part upon the comparison. However, Wood et al. suggests this limitation by suggesting using Kraken to identify contaminant sequences within a sample (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 1). Furthermore, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Karlsson et al.
Regarding claims 6, 13, and 20, Karlsson et al shows comparing a metagenomic profile of women with diabetic glucose control to a metagenomic profile of women with normal glucose control (i.e. a predetermined baseline profile) (Abstract; pg. 99, col. 2, para. 2-4). Karlsson et al. further shows identifying 26 clusters to be differentially abundant between the two groups (i.e. an unexpected community variation) (pg. 99, col. 2, para. 4; pg. 100, col. 2, para. 1; Figure 1). Karlsson et al. further shows that the variations in the metagenomic profiles between the two groups can be used to identify women with a diabetes-like metabolism (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method, computer program product, and system made obvious by Wood et al. in view of Minikel, Osborne et al., and Xu et al., as applied to claims 1, 8, and 15 above, to have compared the metagenomic profile of Wood et al. to a baseline profile and identified an unexpected community variation based on the comparison, as shown by Karlsson et al. (pg. 99, col. 2, para. 4; pg. 100, col. 2, para. 1; Figure 1). One of ordinary skill in the art would have been motivated to combine the method of Wood et al., Minikel, Osborne et al., and Xu et al. with the method of Karlsson et al. to identify women with diabetes-like metabolism, as shown by Karlsson et al (Abstract) or to identify contaminant sequences within a sample, as suggested by Wood et al. (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 1). This modification would have had a reasonable expectation of success because one of ordinary skill in the art would be capable of comparing two metagenomic profiles. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 20 July 2022 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant remarks that Wood, Minikel, Osborne, Kielbasa, Koslicki, and Karlsson, alone or in any combination, fail to teach “comparing the plurality of paired-end metagenomic reads to gene sequences of a genomic database….wherein comparing the plurality of paired-end metagenomic reads to gene sequences comprises iteratively splitting reads until one or more read matches are identified” in combination with the other limitations in the claims (Applicant’s remarks at pg. 14, para. 2-3). Applicant further remarks that Kielbasa is relied upon for teaching the matching portions comprise varying read lengths without the use of overlapping k-mers of predefined length, and Kielbasa discloses iteratively increasing the length of an adaptive seed until no more than x matches are found in the databases, and that iteratively increasing seed lengths to achieve a target rarity is not the same as iteratively splitting reads (i.e. decreasing) reads until a read match is found (Applicant’s remarks at pg. 14, para. 4 to pg. 15, para. 4).
This argument is not persuasive because Kielbasa et al. is not used in the above rejection, and the argument does not take into account the newly cited reference Xu et al., which discloses the amended limitation of “iteratively splitting reads until one or more read matches are identified” in the comparing step as discussed in the above rejection.

Applicant remarks that because the dependent claims depend, either directly or indirectly, from Applicant’s amended independent claims 1, 8, and 15, the dependent claims are allowable as well (Applicant’s remarks at pg. 15, para. 5).
This argument is not persuasive for the same reasons discussed above for claims 1, 8, and 15.

Conclusion
No claims are allowed.
Claims 1-20 are patent eligible for the reasons discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1672         

/OLIVIA M. WISE/Primary Examiner, Art Unit 1672